DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 09/08/2022 amending Claims 2 and 7.  Claims 1 – 30 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 and 6 recite “fan pressure ratio less than 1.38 at cruise conditions of 0.8 Mach and about 35,000 feet”.  Independent Claims 20 and 27 and dependent Claims 2 and 7 recite “fan pressure ratio less than 1.38 and greater than 1.25 at cruise conditions of 0.8 Mach and about 35,000 feet”.  Independent Claims 1, 6, 20, and 27, dependent Claims 2 and 7, and the respective dependent claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s original Specification of parent application 15/875,656, PG Pub 2018/0156135 paragraph [0049], only mentioned “…cruise at about 0.8 Mach and about 35,000 feet” as the aircraft flight condition associated with bucket cruise Thrust Specific Fuel Consumption (TSFC) which was an industry standard parameter of fuel consumption per unit of thrust.  The words “cruise”, “Mach”, and “35,000” do not appear together or separately any of the other paragraphs of Applicant’s original Specification.  Various fan pressure ratios are described in the Abstract and Paragraphs [0007], [0010], [0011], [0012], and [0050] without linking said various fan pressure ratios to any particular flight condition, let alone the claimed “cruise condition”.  In a very similar case IPR2016-00533, Paper 7 entered June 30, 2016 Assignee of the instant application argued that the claimed bypass ratio was at the cruise condition.  The Board was not convinced.  On Pgs. 7 – 8 of IPR2016-00533 the Board held the following: 
“Second, the Specification also does not define bypass ratio in terms of any particular operating condition. The portion of the Specification on which Patent Owner relies does not discuss the operating conditions at which the bypass ratio must be determined, but rather the flight conditions for which the fan section of a specific embodiment is designed. See Ex. 1001, 4:42 - 48. Our reviewing court has instructed us that “[a]bsent claim language carrying a narrow meaning, the PTO should only limit the claim based on the specification or prosecution history when those sources expressly disclaim the broader definition.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  We do not read this excerpt of the Specification, or any other part of the Specification, as expressly limiting the claimed “bypass ratio” to that which is determined only at cruise operating condition. Therefore, at this stage of the proceeding, we are not persuaded that the specific bypass ratio recited in claim 1 must be determined at cruise operating condition.” (emphasis added by Examiner).
Following the Board’s rationale that the Specification of Patent 8,511,605 failed to expressly limit the claimed “bypass ratio” to that which is determined only at cruise operating condition, Applicant’s original Specification, of parent application 15/875,656, PG Pub 2018/0156135 paragraph [0049], failed to expressly limit the claimed “fan pressure ratio less than 1.38” to that which is determined only at cruise operating condition.  Accordingly, independent Claims 1, 6, 20, and 27 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claimed bypass ratio ranges were not expressly limited to the cruise condition in Applicant’s original Specification.  Claims 2 - 5 depend from Claim 1 and are rejected for the same reason.  Claims 7 - 19 depend from Claim 6 and are rejected for the same reason.  Claims 21 - 26 depend from Claim 20 and are rejected for the same reason.  Claims 28 - 30 depend from Claim 27 and are rejected for the same reason.
Independent Claim 20 and dependent Claims 4 and 29 recites “a bypass ratio greater than 11.0 and less than 22.0 at cruise conditions of 0.8 Mach and about 35,000 feet” and dependent Claims 5 and 19 recites “a bypass ratio greater than 13 and less than 20 at cruise conditions of 0.8 Mach and about 35,000 feet”.  Dependent Claim 14 recites “bypass ratio is at cruise conditions of 0.8 Mach and about 35,000 feet”.  Claim 14 depends from Claim 13 that recites ““a bypass ratio greater than 11.0 and less than 22.0”.  Claims 4, 5, 14, 19 – 26, and 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s original Specification, of parent application 15/875,656, PG Pub 2018/0156135 paragraph [0049], only mentioned “…cruise at about 0.8 Mach and about 35,000 feet” as the aircraft flight condition associated with bucket cruise Thrust Specific Fuel Consumption (TSFC) which was an industry standard parameter of fuel consumption per unit of thrust.  The words “cruise”, “Mach”, and “35,000” do not appear together or separately any of the other paragraphs of Applicant’s original Specification.  Various bypass ratios are described in the Abstract and Paragraphs [0007], [0012], [0026], [0033], and [0048] without linking said bypass ratios to any particular flight condition, let alone the claimed “cruise condition”.  In a very similar case IPR2016-00533, Paper 7 entered June 30, 2016 Assignee of the instant application argued that the claimed bypass ratio was at the cruise condition.  The Board was not convinced.  On Pgs. 7 – 8 of IPR2016-00533 the Board held the following: 
“Second, the Specification also does not define bypass ratio in terms of any particular operating condition. The portion of the Specification on which Patent Owner relies does not discuss the operating conditions at which the bypass ratio must be determined, but rather the flight conditions for which the fan section of a specific embodiment is designed. See Ex. 1001, 4:42 - 48. Our reviewing court has instructed us that “[a]bsent claim language carrying a narrow meaning, the PTO should only limit the claim based on the specification or prosecution history when those sources expressly disclaim the broader definition.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  We do not read this excerpt of the Specification, or any other part of the Specification, as expressly limiting the claimed “bypass ratio” to that which is determined only at cruise operating condition. Therefore, at this stage of the proceeding, we are not persuaded that the specific bypass ratio recited in claim 1 must be determined at cruise operating condition.” (emphasis added by Examiner).
Claims 21 - 26 depend from Claim 20 and are rejected for the same reason.  Accordingly, Claims 4, 5, 14, 19 – 26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claimed bypass ratio ranges were not expressly limited to the cruise condition in Applicant’s original Specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (PG Pub 2012/0198815, published 08/09/2012), hereinafter Suciu ‘815 in view of Hall, C.A., and Crichton, D., "Engine Design Studies for a Silent Aircraft", Journal of Turbomachinery, Vol. 129, July 2007, pp. 479 - 487 (paper presented at ASME Turbo Expo 2006: Power for Land, Sea, and Air, GT2006-90559, Barcelona, Spain, May 8-11,2006, pp. 1653 - 1662), hereinafter “Hall” in view of Sheridan (6,223,616) in view of Manteiga et al. (PG Pub 2010/0132374, published 06/03/2010) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3-7, 2008, hereinafter “Wilfert”.
Regarding Claims 1 and 6, Suciu ‘815 teaches, in Figs. 1A and 1B, all the claimed limitations including (Claims 1 and 6) a gas turbine engine (10) comprising: an engine centerline longitudinal axis (A); a fan section (20) including a fan (32, 34) with a plurality of fan blades (34 - Para. [0046]) wherein the fan section (20) drives air (bypass air) along a bypass flow path (Para. [0008]) in a bypass duct and the fan (32, 34) rotates about the engine centerline longitudinal axis (A), a low corrected fan tip speed less than 1400 ft/sec (Para. [0043] teaches a low corrected fan tip speed less than 1150 foot/second which is within the claimed range.), wherein the low corrected fan tip speed is an actual fan tip speed at an ambient temperature divided by [(Tram °R)/(518.7 °R)]0.5, where T represents the ambient temperature in degrees Rankine (Para. [0043]); a fan pressure ratio less than 1.38 (Para. [0043] teaches a fan pressure ratio less than about 1.45 which encompassed a fan pressure ratio less than 1.38), wherein the fan pressure ratio is measured across a fan blade alone (Para. [0043]); a speed reduction device (25) comprising an epicyclic gear system (Para. [0039]) (Claim 1) with a gear ratio of at least 2.6 and less than or equal to 4.1 (Paras. [0013], [0019], [0039] teaches gear reduction ratio of greater than about 2.5 which encompassed a gear ratio of at least 2.6 and less than or equal to 4.1 because “greater than” has no upper limit and because it has been held that word “about” can mean more or less than the stated value, Hamilton Products, Inc. v. O’neal, 492 F.Supp.2d 1328 (M.D. Fla. 2007). Therefore, Suciu ‘815’s gear reduction ratio of greater than about 2.5 reads on the claimed gear ratio of at least 2.6 and less than or equal to 4.1 because a gear ratio greater than about 2.5 can be a gear ratio of 3.0.); (Claims 1 and 6) a plurality of bearing systems (60, 62, 64, 66, 68); a low pressure turbine (18) in communication with (mechanically attached to) a first shaft (14); and a high pressure turbine (28) in communication with (mechanically attached to) a second shaft (24); and a mid-turbine frame (70 - Paras. [0048] and [0049]) arranged between the high pressure turbine (28) and the low pressure turbine (18), wherein the mid-turbine frame (70) supports at least one bearing system (66 and 68); and wherein the first shaft (14) and second shaft (24) are concentric and mounted via at least one of the plurality of bearing systems (60, 62, 64, 66, 68) for rotation about the engine centerline longitudinal axis (A), and the first shaft (14) is in communication with the fan (32, 34) through the speed reduction device (25); (Claim 1) wherein the low pressure turbine (18) includes at least three stages (Fig. IB teaches three stages 18A, 18B, 18C) and no more than four stages (Fig. 1A teaches four stages); (Claims 1 and 6) wherein the high pressure turbine (28) includes two stages (Figs. 1A and 1B).
Suciu ‘815 is silent on said fan pressure ratio less than 1.38 being at cruise conditions of 0.8 Mach and about 35,000 feet.
Hall teaches a similar gas turbine engine with a speed reduction device comprising a gear system with a gear ratio of 3.0 (Pg. 484, second column, last paragraph) and a bypass ratio ranging from 15.5 to 19.0 and a fan pressure ratio (FPR) ranging from 1.45 to 1.27 at top-of-climb operation to sideline operation (Table 2 on Pg. 482), respectively.  Hall teaches, in Table 2 on Pg. 482, a bypass ratio (BPR) of 16.8 at the cruise condition of 0.8 Mach and about 35,000 feet (Table 1 on Pg. 480).  Hall further teaches, in Table 3 on Pg. 484, a maximum fan tip speed (Max. Utip) of 380 meters/second (m/s) which was equivalent to 1,246.7 ft/second for design B which was within the claimed range of fan tip speed less than 1400 ft/sec.  Hall further teaches, in Table 2 on Pg. 482, a fan pressure ratio (FPR) of 1.4 at the cruise condition of 0.8 Mach and about 35,000 feet (Table 1 on Pg. 480).  Hall further teaches, in Fig. 7 on Pg. 483 and on Pg. 482, first column, last paragraph that “The choice of design FPR is a compromise that is driven by several factors.  A lower value leads to higher propulsive efficiency at the cost of a larger engine size, which increased the total installed drag.  In terms of noise, as FPR reduces it becomes easier to meet the jet noise target, and the nozzle area change needed between take-off and top-of-climb is minimized. [19].  Fan source noise also tends to reduce with FPR, as shown later in this paper in Fig. 14.  Unfortunately, a lower FPR design is heavier and more sensitive to inlet distortion and to installation pressure losses as shown in [2].”  Hall further teaches, on Pg. 486, Fig. 14, Fig. 15, and second column, second to last paragraph that “Figure 15 shows that there is an optimum design FPR in terms of fuel burn, which differs depending on the type of installation and the number of engines. … Thus, the lowest fuel burn occurs at a low design FPR and thus at a high fan diameter.”
Therefore, the fan pressure ratio (FPR) was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result was that a lower fan pressure ratio (FPR) value leads to higher propulsive efficiency at the cost of a larger engine size and reduced fan source noise. Therefore, since the general conditions of the claim, i.e. that the gas turbine engine had a design FPR at an aircraft cruise flight condition, were disclosed in the prior art by Hall, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the FPR disclosed by Suciu ‘815 to have the claimed fan pressure ratio less than 1.38 at cruise conditions of 0.8 Mach and about 35,000 feet to facilitate higher propulsive efficiency and lower fan source noise.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Suciu ‘815, i.v., Hall, as discussed above, is silent on said epicyclic gear system having five intermediate gears.  Sheridan teaches, in Figs. 1 - 5 and Col. 1, II. 5 - 45, an epicycle gear train configured as a star gear system having ring gear (51) and a sun gear (10) and five intermediate gears (16), i.e., star gears.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall, with the star gear system having five intermediate gears of Sheridan because all the claimed elements, i.e., the gas turbine engine with a speed reduction device comprising an epicycle gear system and an epicycle gear train configured as a star gear system having five intermediate gears, were known in the art, and one skilled in the art could have substituted the epicycle gear train configured as a star gear system, taught by Sheridan, for the epicycle gear train of Suciu ‘815, i.v., Hall, with no change in their respective functions, to yield predictable results, i.e., rotation of said sun gear rotated each star gear about said star gear's own rotational axis and the rotation of said star gears rotated said ring gear resulting in a gear reduction ratio based on the diameter of the ring gear (Dring) divided by the diameter of the sun gear (Dsun).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Suciu ‘815, i.v., Hall and Sheridan, as discussed above, is silent on said mid-turbine frame includes one or more airfoils that extend in a flow path.  Manteiga teaches, in Figs. 1-11 and Para. [0028], a mid-turbine frame (38) includes one or more airfoils (48 airfoils are taught) that extend in a flow path.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall and Sheridan, with the mid-turbine frame includes one or more airfoils of Manteiga, because Manteiga teaches, in Para. [0028], that the airfoils/fairings protected the struts from the high temperature combustion gases, i.e., the flow path.
Suciu ‘815, i.v., Hall, Sheridan, and Manteiga, as discussed above, is silent on [The following is a statement of intended use which has been given little patentable weight.] wherein the low pressure turbine includes at least one rotor constrained by a first stress level, at least one of the plurality of fan blades of the fan constrained by a second stress level and having a fan tip speed boundary condition, and the gear ratio is configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level.  Examiner takes Official Notice that it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that individual turbine blades, i.e., airfoils, where circumferentially spaced around a turbine rotor, i.e., disk, by sliding a root portion of said individual turbine blade into a corresponding circumferential groove in said turbine rotor. Similarly, it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that individual fan blades where circumferentially spaced around a fan hub/rotor by sliding a root portion of said individual fan blade into a corresponding circumferential groove in said fan hub/rotor. Wilfert teaches, on Pg. 13 under heading "High Speed LPC and LPT" and Pg. 17 under heading "High AN2" to Pg. 20 under heading "Overspeed Protection and Disk Burst Margin", that said low pressure turbine (LPT) had at least one rotor constrained by a first stress level, i.e., mechanical loads caused by the blade/airfoil due to centrifugal forces = AN2 and that blade/airfoil and rotor/disk design was done carefully to achieve well balanced structural loads while avoiding stress peaks. Wilfert teaches, on Pg. 5, first paragraph and Fig. 3, that fan blade tip speed was limited to a maximum, i.e., boundary condition, of 430 meters/second (1411 feet/second) to limit fan noise and transonic losses which decrease fan efficiency. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that said fan blades were constrained by a second stress level because the same physical laws governed stresses in rotating structures like said fan blades and fan hub/rotor and like said turbine blades/airfoils and LPT rotor/disk.  Wilfert teaches, on Pg. 22, top half, that P&W (Pratt & Whitney) and AVIO (Avio Propulsione Aerospaziale) had been demonstrating the benefits of gas turbine engines with a speed reduction device, i.e., geared engine configuration, for over 15 years including that fan aero and structures testing with appropriate speed level and therefore aero and structural design space, i.e., fan tip speed boundary conditions and stress level.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall, Sheridan, and Manteiga, with the low pressure turbine includes at least one rotor constrained by a first stress level, at least one of the plurality of fan blades of the fan constrained by a second stress level and having a fan tip speed boundary condition, and the gear ratio is configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level, as taught by Wilfert, because Wilfert taught balancing structural loads to avoid stress peaks and that geared engine configurations had been demonstrated for over 15 years.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that when said geared gas turbine demonstration engines were started, i.e., no rotation, and brought to an idle condition, i.e., fan and turbines rotation but generating insufficient thrust to propel an aircraft, the gear ratios were configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level.
Note that it has been held that “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(11). To the extent that the disclosure of the instant application, not being more detailed than the prior art, the two structures must function identically.
Re Claim 2, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above including wherein the low pressure turbine (18) includes four stages (Suciu ‘815 - Fig. 1A shows four low pressure turbine stages) and a fan pressure ratio less than 1.38 and greater than 1.25 (Suciu ‘815 - Para. [0043] teaches a fan pressure ratio less than about 1.45 which encompassed the claimed range of a fan pressure ratio less than 1.38 and greater than 1.25) at cruise conditions of 0.8 Mach and about 35,000 feet.  Refer to the Claim 1 rejection above.
Re Claim 3, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above including wherein the gear system is a star gear system with a ring gear, and a sun gear, wherein the gear ratio is determined by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear.  Examiner takes Official Notice that it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the gear ratio of an epicycle gear train configured as a star gear system was calculated by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear. For example, it was known that a gear reduction ratio of 3:1 meant that said sun gear completed three complete 360° rotations, i.e., three sun gear circumferences, to produce a single complete 360° rotation of said ring gear, i.e., one ring gear circumferences. The circumference of a circle was the circle diameter times pi, i.e., 3.14159. Therefore, 3 times pi times sun gear diameter equaled pi time ring gear diameter, i.e., 3 X pi X Dsun = pi X Dring. Dividing both sides by (pi X Dsun) yields: 3 = (pi X Dring) / (pi X Dsun).  The pi’s in the numerator and denominator cancel each other out yielding: 3 = (Dring) / (Dsun) which was the gear ratio (3) equaled the diameter of the ring gear (Dring) divided by the diameter of the sun gear (Dsun).
Re Claims 4, 5, 13, 14, and 19, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above; except, (Claims 4 and 13) a bypass ratio greater than 11.0 and less than 22.0 (Claims 4 and 14) at cruise conditions of 0.8 Mach and about 35,000 feet and (Claims 5 and 19) a bypass ratio greater than 13 and less than 20 at cruise conditions of 0.8 Mach and about 35,000 feet.  As discussed above in the Claim 1 rejection, Hall teaches a similar gas turbine engine with a speed reduction device comprising a gear system with a gear ratio of 3.0 (Pg. 484, second column, last paragraph) and a bypass ratio ranging from 15.5 to 19.0 and a fan pressure ratio (FPR) ranging from 1.45 to 1.27 at top-of-climb operation to sideline operation (Table 2 on Pg. 482), respectively.  Hall teaches, in Table 2 on Pg. 482, a bypass ratio (BPR) of 16.8 at the cruise condition of 0.8 Mach and about 35,000 feet (Table 1 on Pg. 480) with was within the claimed ranges of 11.0 < BPR < 22.0 and 13 < BPR < 20.
Thus, improving a particular device (gas turbine engine with a speed reduction device), based upon the teachings of such improvement in Hall, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the gas turbine engine with a speed reduction device comprising a gear system of Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, and the results would have been predictable and readily recognized, that modifying the bypass ratio of Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, with the bypass ratio greater than 13 and less than 20 being at cruise conditions of 0.8 Mach and about 35,000 feet taught by Hall, would have facilitated reducing gas turbine engine noise, facilitated reducing engine weight, and facilitated improving gas turbine fuel efficiency which facilitated reducing total aircraft noise by reducing aircraft maximum takeoff weight (MTOW), Hall - Abstract, Pg. 479, second column, first sentence of first full paragraph, and Pg. 480, second column, last sentence of second full paragraph. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1 - 5%" while the claim was limited to "more than 5%." The court held that "about 1 - 5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); MPEP 2144.05(I).
Re Claim 7, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches, in Paras. [0006] and [0041], wherein the low pressure turbine includes five stages and a fan pressure ratio less than 1.38 and greater than 1.25 (Suciu ‘815 - Para. [0043] teaches a fan pressure ratio less than about 1.45 which encompassed the claimed range of a fan pressure ratio less than 1.38 and greater than 1.25) at cruise conditions of 0.8 Mach and about 35,000 feet.  Refer to the Claim 6 rejection above.
Re Claim 8, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches a low pressure compressor (16) including three stages [Fig. 1A illustrates a four stage low pressure compressor which includes three stages], wherein the low pressure turbine (18) is configured to drive the low pressure compressor (16), Para. [0040].
Re Claims 9 and 12, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches (Claim 9) wherein the low pressure turbine (18) includes at least three stages and no more than four stages and (Claim 12) wherein the low pressure turbine (18) includes four stages [Fig. 1A illustrates a four stage low pressure turbine which includes three stages].
Re Claims 10 and 11, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches (Claim 10) wherein the speed reduction device includes a gear ratio less than or equal to 4.1 (Claim 11) wherein the gear ratio is greater than or equal to 2.6.  Suciu ‘815, Paras. [0013], [0019], [0039], teaches gear reduction ratio of greater than about 2.5 which encompassed a gear ratio of at least 2.6 and less than or equal to 4.1 because it has been held that word “about” can mean more or less than the stated value, Hamilton Products, Inc. v. O’neal, 492 F.Supp.2d 1328 (M.D. Fla. 2007). Therefore, Suciu ‘815’s gear reduction ratio of greater than about 2.5 reads on the claimed gear ratio of at least 2.6 and less than or equal to 4.1 because a gear ratio greater than about 2.5 can be a gear ratio of 3.0.)
Re Claim 15, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches comprising a low pressure compressor (16) including three stages [Fig. 1A illustrates a four stage low pressure compressor which includes three stages], wherein the low pressure turbine (18) is configured to drive the low pressure compressor (16), Para. [0040].
Re Claim 16, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches comprising a high pressure compressor (26) including eight stages [Fig. 1A illustrates a nine stage high pressure compressor which includes eight stages], wherein the high pressure turbine (28) is configured to drive the high pressure compressor (26), Para. [0038].
Re Claim 17, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above including wherein the gear system is a star gear system with a ring gear, a sun gear, and a star gear ratio (the gear ratio) wherein the star gear ratio is determined by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear.  Examiner takes Official Notice that it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the gear ratio of an epicycle gear train configured as a star gear system was calculated by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear. For example, it was known that a gear reduction ratio of 3:1 meant that said sun gear completed three complete 360° rotations, i.e., three sun gear circumferences, to produce a single complete 360° rotation of said ring gear, i.e., one ring gear circumferences. The circumference of a circle was the circle diameter times pi, i.e., 3.14159. Therefore, 3 times pi times sun gear diameter equaled pi time ring gear diameter, i.e., 3 X pi X Dsun = pi X Dring. Dividing both sides by (pi X Dsun) yields: 3 = (pi X Dring) / (pi X Dsun).  The pi’s in the numerator and denominator cancel each other out yielding: 3 = (Dring) / (Dsun) which was the gear ratio (3) equaled the diameter of the ring gear (Dring) divided by the diameter of the sun gear (Dsun).
Re Claim 18, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above; except, wherein the gear system includes a carrier supporting the intermediate gears and fixed from rotation relative to a static structure of the gas turbine engine.  Sheridan further teaches, in Figs. 1, 3, and 5, Col. 3, ll. 55 – 60, and Col. 4, ll. 10 – 15, the gear system includes a carrier (17) supporting the intermediate gears (16) and fixed (37, 38) from rotation relative to a static structure (36) of the gas turbine engine.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, with the star gear system includes a carrier supporting the intermediate gears and fixed from rotation relative to a static structure of the gas turbine engine taught by Sheridan because that was the conventional structural configuration of a ‘star gear reduction system’.

Regarding Claims 20 and 27, Suciu ‘815 teaches, in Figs. 1A and 1B, all the claimed limitations including (Claims 20 and 27) a gas turbine engine (10) comprising: an engine centerline longitudinal axis (A); a fan section (20) including a fan (32, 34) with a plurality of fan blades (34 - Para. [0046]) wherein the fan section (20) drives air (bypass air) along a bypass flow path (Para. [0008]) in a bypass duct and the fan (32, 34) rotates about the engine centerline longitudinal axis (A), a low corrected fan tip speed less than 1400 ft/sec (Para. [0043] teaches a low corrected fan tip speed less than about 1150 foot/second which was less than 1400 ft/sec.), and the low corrected fan tip speed is an actual fan tip speed at an ambient temperature divided by [(Tram °R) / (518.7 °R)]0.5, where T represents the ambient temperature in degrees Rankine (Para. [0043]); (Claim 20) a bypass ratio greater than 11.0 and less than 22 (Paras. [0012], [0019], and [0039] teaches bypass ratios greater than about 10.0 which encompassed a bypass ratio greater than 11.0 and greater than 13.0 because it has been held that word “about” can mean more or less than the stated value, Hamilton Products, Inc. v. O’neal, 492 F.Supp.2d 1328 (M.D. Fla. 2007). Therefore, Suciu ‘815’s bypass ratio greater than about 10.0 reads on the claimed ‘bypass ratio greater than 11.0 and less than 22’.); (Claims 20 and 27) a fan pressure ratio less than 1.38 and greater than 1.25 (Para. [0043] teaches a fan pressure ratio less than about 1.45 which encompassed the claimed range of a fan pressure ratio less than 1.38 and greater than 1.25), wherein the fan pressure ratio is measured across a fan blade alone (Para. [0043]); a speed reduction device (25) comprising an epicyclic gear system (Para. [0039]) (Claim 27) with a gear ratio of at least 2.6 and less than or equal to 4.1 (Paras. [0013], [0019], [0039] teaches gear reduction ratio of greater than about 2.5 which encompassed a gear ratio of at least 2.6 and less than or equal to 4.1 because “greater than” has no upper limit and because it has been held that word “about” can mean more or less than the stated value, Hamilton Products, Inc. v. O’neal, 492 F.Supp.2d 1328 (M.D. Fla. 2007). Therefore, Suciu ‘815’s gear reduction ratio of greater than about 2.5 reads on the claimed gear ratio of at least 2.6 and less than or equal to 4.1 because a gear ratio greater than about 2.5 can be a gear ratio of 3.0.); (Claims 20 and 27) a plurality of bearing systems (60, 62, 64, 66, 68); a low pressure turbine (18) in communication with (mechanically attached to) a first shaft (14) (Claim 20) and includes a pressure ratio greater than about 5:1 (Para. [0018], [0019], and [0039]), the low pressure turbine includes an inlet having an inlet pressure, and an outlet having an outlet pressure, and the pressure ratio of the low pressure turbine is a ratio of the inlet pressure to the outlet pressure (Para. [0041]); and (Claims 20 and 27) a high pressure turbine (28) in communication with (mechanically attached to) a second shaft (24); and a mid-turbine frame (70 - Paras. [0048] and [0049]) arranged between the high pressure turbine (28) and the low pressure turbine (18), wherein the mid-turbine frame (70) supports at least one bearing system (66 and 68); and, wherein the first shaft (14) and second shaft (24) are concentric and mounted via at least one of the plurality of bearing systems (60, 62, 64, 66, 68) for rotation about the engine centerline longitudinal axis (A), and the first shaft (14) is in communication with the fan (32, 34) through the speed reduction device (25); wherein (Claim 20) the low pressure turbine (18) includes at least three stages (Fig. 1B teaches three stages 18A, 18B, 18C) and no more than four stages (Fig. 1A teaches four stages) (Claim 27) the low pressure turbine (18) includes four stages (Fig. 1A teaches four stages).
Suciu ‘815 is silent on said bypass ratio greater than 11.0 and less than 22 being at cruise conditions of 0.8 Mach and about 35,000 feet and is silent on said fan pressure ratio less than 1.38 and greater than 1.25 being at cruise conditions of 0.8 Mach and about 35,000 feet.
Hall teaches a similar gas turbine engine with a speed reduction device comprising a gear system with a gear ratio of 3.0 (Pg. 484, second column, last paragraph) and a bypass ratio ranging from 15.5 to 19.0 and a fan pressure ratio (FPR) ranging from 1.45 to 1.27 at top-of-climb operation to sideline operation (Table 2 on Pg. 482), respectively.  Hall teaches, in Table 2 on Pg. 482, a bypass ratio (BPR) of 16.8 at the cruise condition of 0.8 Mach and about 35,000 feet (Table 1 on Pg. 480) with was within the claimed range of 13 < BPR < 20.  Hall further teaches, in Table 3 on Pg. 484, a maximum fan tip speed (Max. Utip) of 380 meters/second (m/s) which was equivalent to 1,246.7 ft/second for design B which was within the claimed range of 1150 ft/sec < fan tip speed < 1400 ft/sec.  Hall further teaches, in Table 2 on Pg. 482, a fan pressure ratio (FPR) of 1.4 at the cruise condition of 0.8 Mach and about 35,000 feet (Table 1 on Pg. 480).  Hall further teaches, in Fig. 7 on Pg. 483 and on Pg. 482, first column, last paragraph that “The choice of design FPR is a compromise that is driven by several factors.  A lower value leads to higher propulsive efficiency at the cost of a larger engine size, which increased the total installed drag.  In terms of noise, as FPR reduces it becomes easier to meet the jet noise target, and the nozzle area change needed between take-off and top-of-climb is minimized. [19].  Fan source noise also tends to reduce with FPR, as shown later in this paper in Fig. 14.  Unfortunately, a lower FPR design is heavier and more sensitive to inlet distortion and to installation pressure losses as shown in [2].”  Hall further teaches, on Pg. 486, Fig. 14, Fig. 15, and second column, second to last paragraph that “Figure 15 shows that there is an optimum design FPR in terms of fuel burn, which differs depending on the type of installation and the number of engines. … Thus, the lowest fuel burn occurs at a low design FPR and thus at a high fan diameter.”
Therefore, the fan pressure ratio (FPR) was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result was that a lower fan pressure ratio (FPR) value leads to higher propulsive efficiency at the cost of a larger engine size and reduced fan source noise.  Therefore, since the general conditions of the claim, i.e. that the gas turbine engine had a design FPR at an aircraft cruise flight condition, were disclosed in the prior art by Hall, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the FPR disclosed by Suciu ‘815 to have the claimed fan pressure ratio greater than 1.25 and less than 1.38 at cruise conditions of 0.8 Mach and about 35,000 feet to facilitate higher propulsive efficiency and lower fan source noise.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Thus, improving a particular device (gas turbine engine with a speed reduction device), based upon the teachings of such improvement in Hall, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the gas turbine engine with a speed reduction device comprising a gear system of Suciu ‘815, and the results would have been predictable and readily recognized, that modifying the fan tip speed, bypass ratio, and the gear ratio of Suciu ‘815 with the fan tip speed about 1,246.7 foot/second, the bypass ratio greater than 11 and less than 22 being at cruise conditions of 0.8 Mach and about 35,000 feet, and the 3.0 gear ratio, taught by Hall, would have facilitated reducing gas turbine engine noise, facilitated reducing engine weight, and facilitated improving gas turbine fuel efficiency which facilitated reducing total aircraft noise by reducing aircraft maximum takeoff weight (MTOW), Hall - Abstract, Pg. 479, second column, first sentence of first full paragraph, and Pg. 480, second column, last sentence of second full paragraph. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1 - 5%" while the claim was limited to "more than 5%." The court held that "about 1 - 5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); MPEP 2144.05(I).
Suciu ‘815, i.v., Hall, as discussed above, is silent on said epicyclic gear system having five intermediate gears.  Sheridan teaches, in Figs. 1 - 5 and Col. 1, II. 5 - 45, an epicycle gear train configured as a star gear system having ring gear (51) and a sun gear (10) and five intermediate gears (16), i.e., star gears.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall, with the star gear system having five intermediate gears of Sheridan because all the claimed elements, i.e., the gas turbine engine with a speed reduction device comprising an epicycle gear system and an epicycle gear train configured as a star gear system having five intermediate gears, were known in the art, and one skilled in the art could have substituted the epicycle gear train configured as a star gear system, taught by Sheridan, for the epicycle gear train of Suciu ‘815, i.v., Hall, with no change in their respective functions, to yield predictable results, i.e., rotation of said sun gear rotated each star gear about said star gear's own rotational axis and the rotation of said star gears rotated said ring gear resulting in a gear reduction ratio based on the diameter of the ring gear (Dring) divided by the diameter of the sun gear (Dsun).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Suciu ‘815, i.v., Hall and Sheridan, as discussed above, is silent on said mid-turbine frame includes one or more airfoils that extend in a flow path.  Manteiga teaches, in Figs. 1-11 and Para. [0028], a mid-turbine frame (38) includes one or more airfoils (48 airfoils are taught) that extend in a flow path.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall and Sheridan, with the mid-turbine frame includes one or more airfoils of Manteiga, because Manteiga teaches, in Para. [0028], that the airfoils/fairings protected the struts from the high temperature combustion gases, i.e., the flow path.
Suciu ‘815, i.v., Hall, Sheridan, and Manteiga, as discussed above, is silent on [The following is a statement of intended use which has been given little patentable weight.] wherein the low pressure turbine includes at least one rotor constrained by a first stress level, at least one of the plurality of fan blades of the fan constrained by a second stress level and having a fan tip speed boundary condition, and the gear ratio is configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level.  Examiner takes Official Notice that it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that individual turbine blades, i.e., airfoils, where circumferentially spaced around a turbine rotor, i.e., disk, by sliding a root portion of said individual turbine blade into a corresponding circumferential groove in said turbine rotor. Similarly, it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that individual fan blades where circumferentially spaced around a fan hub/rotor by sliding a root portion of said individual fan blade into a corresponding circumferential groove in said fan hub/rotor. Wilfert teaches, on Pg. 13 under heading "High Speed LPC and LPT" and Pg. 17 under heading "High AN2" to Pg. 20 under heading "Overspeed Protection and Disk Burst Margin", that said low pressure turbine (LPT) had at least one rotor constrained by a first stress level, i.e., mechanical loads caused by the blade/airfoil due to centrifugal forces = AN2 and that blade/airfoil and rotor/disk design was done carefully to achieve well balanced structural loads while avoiding stress peaks. Wilfert teaches, on Pg. 5, first paragraph and Fig. 3, that fan blade tip speed was limited to a maximum, i.e., boundary condition, of 430 meters/second (1411 feet/second) to limit fan noise and transonic losses which decrease fan efficiency. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that said fan blades were constrained by a second stress level because the same physical laws governed stresses in rotating structures like said fan blades and fan hub/rotor and like said turbine blades/airfoils and LPT rotor/disk.  Wilfert teaches, on Pg. 22, top half, that P&W (Pratt & Whitney) and AVIO (Avio Propulsione Aerospaziale) had been demonstrating the benefits of gas turbine engines with a speed reduction device, i.e., geared engine configuration, for over 15 years including that fan aero and structures testing with appropriate speed level and therefore aero and structural design space, i.e., fan tip speed boundary conditions and stress level.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suciu ‘815, i.v., Hall, with the low pressure turbine includes at least one rotor constrained by a first stress level, at least one of the plurality of fan blades of the fan constrained by a second stress level and having a fan tip speed boundary condition, and the gear ratio is configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level, as taught by Wilfert, because Wilfert taught balancing structural loads to avoid stress peaks and that geared engine configurations had been demonstrated for over 15 years.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that when said geared gas turbine demonstration engines were started, i.e., no rotation, and brought to an idle condition, i.e., fan and turbines rotation but generating insufficient thrust to propel an aircraft, the gear ratios were configured such that in operation the fan blade does not exceed the fan tip speed boundary condition or the second stress level, and the low pressure turbine rotor does not exceed the first stress level.
Note that it has been held that “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(11). To the extent that the disclosure of the instant application, not being more detailed than the prior art, the two structures must function identically.
Re Claims 21 and 28, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches wherein the high pressure turbine (28) includes two stages (Figs. 1A and 1B).
Re Claim 22, Suciu ‘815, i.v., Hall and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches wherein the low pressure turbine (18) includes three stages (Figs. 1A and 1B).
Re Claims 23 and 24, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches including (Claim 23) wherein the gear system has a gear ratio of less than or equal to 4.1 and (Claim 24) wherein the gear reduction ratio is at least 2.6.  Suciu ‘815 teaches, in Paras. [0013], [0019], [0039], a gear reduction ratio of greater than about 2.5 which encompassed a gear ratio of at least 2.6 and less than or equal to 4.1 because it has been held that word “about” can mean more or less than the stated value, Hamilton
Products, Inc. v. O’neal, 492 F.Supp.2d 1328 (M.D. Fla. 2007).  Therefore, Suciu ‘815’s gear reduction ratio of greater than about 2.5 reads on the claimed gear ratio of at least 2.6 and less than or equal to 4.1 because a gear ratio greater than about 2.5 can be a gear ratio of 3.0.)  Furthermore, Hall taught a gear system with a gear ratio of 3.0 (Pg. 484, second column, last paragraph).  Thus, improving a particular device (gas turbine engine with a speed reduction device), based upon the teachings of such improvement in Hall, would have been obvious to one of ordinary skill in the art, i.e., applying this known improvement technique in the same manner to the gas turbine engine with a speed reduction device comprising a gear system of Suciu ‘815, i.v., Hall and Wilfert, and the results would have been predictable and readily recognized, that modifying the gear ratio of Suciu ‘815, i.v., Hall and Wilfert, with the 3.0 gear ratio, taught by Hall, would have facilitated reducing gas turbine engine noise, facilitated reducing engine weight, and facilitated improving gas turbine fuel efficiency which facilitated reducing total aircraft noise by reducing aircraft maximum takeoff weight (MTOW), Hall - Abstract, Pg. 479, second column, first sentence of first full paragraph, and Pg. 480, second column, last sentence of second full paragraph. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1 -5%" while the claim was limited to "more than 5%." The court held that "about 1 -5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); MPEP 2144.05(I).
Re Claim 25, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed in the Claims 20 and 27 rejection above including wherein the gear system is a star gear system with a ring gear, and a sun gear, wherein the gear ratio is determined by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear.  Examiner takes Official Notice that it was known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the gear ratio of an epicycle gear train configured as a star gear system was calculated by measuring a diameter of the ring gear and dividing that diameter by the diameter of the sun gear. For example, it was known that a gear reduction ratio of 3:1 meant that said sun gear completed three complete 360° rotations, i.e., three sun gear circumferences, to produce a single complete 360° rotation of said ring gear, i.e., one ring gear circumferences. The circumference of a circle was the circle diameter times pi, i.e., 3.14159. Therefore, 3 times pi times sun gear diameter equaled pi time ring gear diameter, i.e., 3 X pi X Dsun = pi X Dring. Dividing both sides by (pi X Dsun) yields: 3 = (pi X Dring) / (pi X Dsun).  The pi’s in the numerator and denominator cancel each other out yielding: 3 = (Dring) / (Dsun) which was the gear ratio (3) equaled the diameter of the ring gear (Dring) divided by the diameter of the sun gear (Dsun).
Re Claim 26, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, and Suciu ‘815 further teaches wherein the low pressure turbine (18) includes four stages (Figs. 1 A).
Re Claim 29, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, as discussed in the Claims 20 and 27 rejection above including a bypass ratio greater than 11 and less than 22 at cruise conditions of 0.8 Mach and about 35,000 feet.
Re Claim 30, Suciu ‘815, i.v., Hall, Sheridan, Manteiga, and Wilfert, teaches the invention as claimed and as discussed above, as discussed in the Claims 20 and 27 rejection above Suciu ‘815 further teaches, in Para. [0018], [0019], and [0039], wherein the low pressure turbine has a pressure ratio greater than 5:1, the low pressure turbine includes an inlet having an inlet pressure, and an outlet having an outlet pressure, and the pressure ratio of the low pressure turbine is a ratio of the inlet pressure to the outlet pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive for the following reasons.

On Pg. 11 continuing on to Pg. 12, Applicant argues the 35 USC §112(a) written description rejections on Pgs. 3 - 7 of said Office Action are not persuasive.  The rejections were based on 35 USC 112(a) as clearly written in said Office Action.  The 112(a) rejections were not based on IPR2016-00533, Paper 7, June 30, 2016, Pgs. 7 - 8, as argued by Applicant.  Said IPR holding was cited in the 112(a) written description rejections in anticipation of Applicant's arguments and to put Applicant on notice of the holding that "Second, the Specification also does not define bypass ratio in terms of any particular operating condition".  Examiner disagrees with Applicant's interpretation of Paragraph 53 of IPR2016-00533, Paper 44, June 26, 2017 as explicitly supporting Applicant's argument that Applicant's original Specification explicitly limited the claimed bypass ratio and fan pressure ratio to be only at the cruise operating condition.  Applicant's argued interpretation is contrary to the holding of In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) that “[a]bsent claim language carrying a narrow meaning, the PTO should only limit the claim based on the specification or prosecution history when those sources expressly disclaim the broader definition.”  Applicant's original specification failed to explicitly define the claimed bypass ratio range and fan pressure ratio range as being determined only at the cruise operating condition.  The rejections are maintained.

Applicant's argument on Pg. 12 under the Obviousness Rejection heading that "...Hall expressly teaches away from the proposed combination..." is not persuasive.  As clearly stated on Pgs. 9 - 12 of said Office Action, Hall explicitly taught that the fan pressure ratio (FPR) was recognized as a result-effective variable.  Accordingly, the 35 USC 103 rejection was based on optimization of the FPR and not on Hall's specific numerical values at an aircraft cruise flight condition.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741